Citation Nr: 0824491	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1975.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

A July 2004 rating decision, in pertinent part, denied the 
veteran service connection for low back disability and an 
acquired psychiatric disorder.  Following receipt of an 
August 2004 notice of disagreement, a statement of the case 
was sent to the veteran on May 25, 2006.  The Board construes 
correspondence (received by facsimile) dated and received on 
July 20, 2006, as a timely substantive appeal as to the 
issues of entitlement to service connection for low back 
disability and entitlement to service connection for an 
acquired psychiatric disability.

A September 2005 rating decision granted the veteran service 
connection for bilateral hearing loss and assigned a 
compensable evaluation, effective August 8, 2003.  Following 
receipt of a March 2006 notice of disagreement, a statement 
of the case was sent to the veteran in June 2006, and in July 
2006 a timey substantive appeal was received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Records associated with the claims file reveal that the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  In June 2007 the RO requested that the 
veteran send a copy of his original SSA award letter; no 
award letter or other SSA documents appear to be of record.  
VA has a duty to obtain SSA records when they may be 
relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  An attempt should be made to obtain these records.

As for the issue of entitlement to an initial compensable 
rating for bilateral hearing loss, as the veteran last 
underwent a VA hearing loss examination in April 2004, the 
Board finds that more current clinical findings as to hearing 
loss disability would be useful in adjudicating the appeal.

The Board has considered requesting a VA examination to 
determine whether the veteran's low back disability or 
psychiatric disability is related to service.  The veteran 
has already undergone a VA spine examination that addressed 
the medical questions presented by that issue.  Further, as 
there is no evidence that the veteran suffered a disease or 
event in service related to an acquired psychiatric 
disability, an examination for a medical opinion regarding a 
possible relationship between psychiatric disability and the 
veteran's military service is not necessary.  38 C.F.R. 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In short, a review of the record reveals that, at this time, 
the scheduling of additional VA examinations for the service 
connection issues is not necessary.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the veteran's records regarding 
the award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected bilateral hearing loss 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

3.  As to the service connection issues 
on appeal, the AOJ should review all 
additional records received, and if they 
suggest further development (for example, 
a VA examination), arrange for such 
development.

4.  The AOJ should then readjudicate the 
issues on appeal.  If any of the benefits 
sought are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




